DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               FRANK PIERRE,
                                 Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D22-1213

                          [December 15, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Thomas Michael Lynch V, Judge; L.T. Case Nos. 93-
435CF10A and 93-1832CF10A.

  Carey Haughwout, Public Defender, and Cynthia Anderson, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Richard Valuntas,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and ARTAU, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.